DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              M.B., the father,
                                Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                     and GUARDIAN AD LITEM,
                            Appellees.

                              No. 4D21-1035

                              [June 18, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Michael J. Linn, Judge; L.T. Case
No. 312019DP000085.

   Antony P. Ryan, Regional Counsel, and Paul O'Neil, Assistant Regional
Counsel of Office of Criminal Conflict and Civil Regional Counsel, West
Palm Beach, for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney of Florida Statewide Guardian ad Litem
Office, Tallahassee, for Guardian ad Litem on behalf of M.M.B and M.M.B.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.